lfe35-/¥
                                         ELECTRONIC RECORD



CCA #       09-13-00421-CR                                   OFFENSE:            Appeal From a Pretrial Order

            The State of Texas
STYLE:      v. Christopher Lamar Stewart                     PUNISHMENT:


                                                             COUNTY:             Montgomery


TRIAL COURT:             9th District Court                                                         MOTION
TRIAL COURT #:           12-08-08546 CR                          FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Kelly W. Case                     DATE:

DISPOSITION:       AFFIRMED                                      JUDGE:




DATE:         11-12-14

JUSTICE:      HOLLIS HORTON              PC     NO     S   YES

PUBLISH:      NO                         DNP:    YES


CLK RECORD:        12-06-13                                SUPPCLKRECORD:

RPT RECORD:        09-18-13                                SUPPRPTRECORD:
STATE BR:          12-30-13                                SUPP BR:

APE BR:            05-08-14                                PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                 CCA#
                                                                                   <fe35-7»
           STate?S               Petit   ion                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:

                       % 2&/f                                         SIGNED:.                       PC:

JUDGE:       /^                                                       PUBLISH:                      DNP:




                   MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                  ON

JUDGE:                                                                JUDGE: